Citation Nr: 1426721	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for spondylolisthesis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1996 to May 2000, January 2003 to June 2003, and December 2003 to April 2005, including combat service in Iraq.  His decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for spondylolisthesis and assigned an initial evaluation of 10 percent. 

This claim was remanded by the Board in February 2012 for a contemporaneous VA examination.  As discussed below, an additional remand is in order.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial disability rating for his spondylolisthesis.  The claim was remanded in February 2012 to afford the Veteran a contemporaneous VA examination for his spondylolisthesis.  Although the Veteran failed to appear for the VA examination, the Board notes that notice of the VA examination was not sent to the Veteran's correct address. 

In a January 2012 letter from the Veteran, which is located in his virtual claims file, he identified two addresses where VA could contact him regarding his claim.  Furthermore, a March 2013 letter from the Veteran revealed that the Veteran was incarcerated in West Virginia.  Notice of the VA examination and the supplemental statement of the case were not sent to any of these recently identified addresses.  As such, upon remand, the RO shall clarify the Veteran's address and reschedule the Veteran for a VA examination.  The Veteran shall be notified of the time, date, and location of the VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to clarify his current home address.  The Veteran has identified two addresses in a January 2012 letter and a March 2013 letter identified Federal Prison Camp Beckley in West Virginia as the Veteran's most recent address. 

2. Gather any outstanding records of VA treatment dated after April 2011 and associate them with the record.  

3. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his low back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5. After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his low back disorder and any neurologic impairment related to his back disorder.  
The claims file should be made available to and reviewed by the examiner.  The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include the extent of his pain-free motion after several repetitions.  

In addition, if possible, the examiner should specifically state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right and/or left-sided neurological impairment found to be present, to include sciatica, radiculopathy, or neuropathy.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact of the Veteran's low back disability and any neurological impairments associated with the low back disorder found to be present on his ability to secure or follow a substantially gainful occupation.   

All findings and conclusions should be set forth in an examination report.

Note: The Veteran should be told that it is his responsibility to report for any examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be obtained and incorporated into the claims file.  The claims file should also reflect whether any notice that was sent was returned as undeliverable, if applicable.  

6. Then readjudicate the Veteran's claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

